Citation Nr: 1722675	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  06-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for small cell carcinoma of the lung, right lower lobe, secondary to in-service herbicide exposure.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Walter H. Hornbeck, Attorney at Law


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in June 2009 and June 2011, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his service-connected small cell carcinoma of the lung, as well as entitlement to a TDIU.  

The Board directed the RO to afford the Veteran proper notice, to schedule an appropriate examination, and to adjudicate the Veteran's TDIU claim.  Although the RO sent the Veteran a June 2011 letter satisfying the duty to notify provisions of 38 U.S.C.A. § 5103 with respect to his TDIU claim and ordered an appropriate examination, the RO failed to adjudicate the claim, either in a rating decision, a statement of the case (SOC), or a supplemental statement of the case (SSOC).  This is contrary to the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by Board confers upon claimant, as a matter of law, the right to compliance with remand order).

The RO failed to issue a SSOC for the Veteran's claim for an increased initial evaluation for small cell carcinoma of the lung, even after test results and a VA respiratory examination were added to the record, again contrary to the remand instructions as well as to VA regulations.  See id; 38 C.F.R. § 19.31(c) (2016).  

Further, that VA respiratory examination was the Veteran's most recent examination, which took place in March 2013.  As the Veteran is asserting a worsening of the residuals of his service-connected small cell carcinoma of the lung, an updated examination should be obtained before the RO issues an SSOC.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Cincinnati and Cleveland VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of any respiratory or other residuals of the Veteran's service-connected small cell carcinoma of the lung, lower right lobe.  The claims file must be made available to and reviewed by the examiner in connection with the examination, and all indicated tests and studies must be performed, to include pulmonary function testing, which reports the FEV-1, FVC, FEV-1/FVC, and DLCO(SB).  

3.  Then, issue a SSOC with respect to the Veteran's increased evaluation claim for his service-connected small cell carcinoma of the lung, right lower lobe, that includes consideration of all evidence received since the November 2010 SSOC.

4.  After the above development has been completed, the RO must provide an initial adjudication with respect to the Veteran's TDIU claim raised under Rice.  

5.  If the benefits sought on appeal remain denied, the Veteran and his representative should be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




